Title: To Thomas Jefferson from George Wythe, [before 19 June 1792]
From: Wythe, George
To: Jefferson, Thomas



G.W. to T.J.
[before 19 June 1792]

I thank you for the ‘rights of man’, which you sent to me. When you have leisure, I beg the favour of you to employ Mr. Scott, or some other good hand, to make a seal for our court of chancery. The diameter of it I would not have more than that of a dollar. I send the design by Mr. West. Put any part of it, or any thing else of which you more approve, on the seal. The assembly have given twenty five pounds for the work, which shall be paid on sight of the performer’s order. I am your grateful friend, and cordial well-wisher.
